Appeal from a judgment of the County Court of Tioga County (Sgueglia, J.), rendered February 9, 1995, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant pleaded guilty to attempted criminal possession of a forged instrument in the second degree and was sentenced to five years’ probation. As part of her probation, defendant *619was required to perform community service and undergo a drug and alcohol evaluation, as well as attend any recommended programs. After she was found guilty of violating her probation, her probation was revoked and she was sentenced to one year in jail.
Defendant’s sole argument on appeal is that her jail sentence was harsh and excessive. We disagree. Furthermore, inasmuch as defendant has since completed this jail term, the argument is moot (see, People v Knickerbocker, 136 AD2d 769).
Mikoll, J. P., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.